Honorable B. F. MaKee
County Auditor
Hidalgo County
Edinburg, Texas

Dear Sir:                Opinion No. O-3777
                         Re: Senate Bill 61, 47th Leg-
                             islature of Texas, is un-
                             constitutional.

          Your request for opinion has been received and
carefully considered by this department. We quote from
your request as follows:

          "The recent Legislature passed Senate Bill
     No. 61 authorizin   an increase in the salary of
     the County Judge iI
                       1,500.OO.

          "Please advise if this iseffective upon
     date of passing or if it is discretionary as
     to the effective date or is it effective
     January first of the next calendar year
     without aation on the part of anyone."

          Senate Bill 61 of the 47th Legislature of Texas,
reads in part as follows:

     eaE IT EXACTED BY THE LEGISLATURE   OF THE STATE OF
     TEXAS :
           "Section 1.   In all counties having a
     population of not less than one hundred five
     thousand (105,000) nor more than one hundred
     twenty-five thousand (125,000) according to
     the last preceding or any future Federal Census,
     the County Judge shall receive the sum of
     Fifteen Hundred ($1500.00) Dollars annually
     In addition to his salary now or hereafter
     provided by law, such addition in salary to be
     paid~ such County Judge as a member of the
     Juvenile Board provided by Article 5139,
     Revised Civil Statutes, 1925; such additional
                                            -       .




Honorable B. F. McKee, page 2, O-3777



     salary shall be paid in twelve (12) equal
     installments out of the General Funds of such
     county, upon the order of the Commissioners*
     Court.

         "Sec. 2. The crowded condition of the
    calendar creates an emergency and an imperative
    public necessity that the Constitutional Rule
    requiring all bills to be read on three. several
    days be suspended, and such Rule is suspended,
    and this Act shall take effect and be in force
    from and after its passage, and it is so enacted.

     "Passed the Senate, May 6, 1941; Yeas 27, Neys
     0; passed the House, May i3, 1941: Yeas i20,.
     Nays 7.

     "Filed vdthout the Governor's signature, May       28,
     1941.
     "Effective May 28, 1941."

          The population of Hidalgo County, Texas, according
to the 1940 Federal Census, is 106,059 inhabitants.  The
population of Travis County, Texas, according to the 1940
Federal Census, is 111,053 inhabitants.  Hidalgo and Travis
countres are the only counties in Texas coming within the
population brackets set out in the bill.

          Article 5139, V.A.C.S., a general statute, applicable
to counties having a population in excess of 100,000, in-
habitants, constitutes the County Judge a member of the
County Juvenile Board but does not provide any additional
compensation for such services.  The statute provided
additional compensation for District Judges who serve on
the Board. Said statute reads as follows:
           "in any county having a population of one
     hundred thousand or over, according to the preaeding
     Federal census, the judges of the several district and
     criminal district courts of such county,.together
     with the oounty judge of suah county, are hereby
     constituted a Juvenile Board for such county. The
     annual salary of each of the judges of the civil and
     criminal district aourts of such county as members
     of said board shall be $1,500   in addition to
     that paid the other district judges of the State,
     said additional salary to be paid monthly out of
             ,-




Honorable B. F. McKee, page 3, O-3777



     the general funds, of such county, upon the
     order of the commissioners court.tl

          The county judge of MoLennan‘County (population
101,898) receives no additional compensation for his services
on the Juvenile Board. The county judges of Harris (pop-
ulation 528,96x\, Dallas (population 398,564), Bexar (pop-
ulation 338,176), Jefferson (population 145,329) and El Paso
(population 131.,007) counties receive no additional compensa-
tion for their services on the Juvenile Board.

          The county judge of Tarrant County (population
225,521) receives $900.00 per annum additiona, compensation
for his services on the Juvenile Board under the provisions of
Section 15 of Article 5142b, (applicable to counties having
a population of not less than 220,000 and not more than
320,000 inhabitants).~ The act now applies to Tarrant County
alone. At the time the Act was passed it applied to Bexar
County alone and at that time discriminated against Dallas
and Harris Counties and the county judges of Dallas and
Harris Counties.  There was no reasonalbe basis for the
classification adopted by said Section 15 insofar as it
applied to county judges receiving additional compensation
at the time the Act was passed.

          We think it canbe   safely-assumed that the county
judges of Harris, Dallas, Bexar, Tarrsnt, Jefferson, El
Paso and McLennan GOUnti8S,  as members of the Juvenile
Boards of their counties, have duties just as onerous and
important as the County Judges of Hidalgo and Travis counties.
Senate Bill 61, discriminates against the counties named
above and their county judges. We can see no reasonalbe
basis for the classification adopted in Senate Bill 61, supr .

          Senate Bill 61 supra, is clearly unconstitutional.
See the recent case of Miller et al., vs. El Paso County,
150 S,W. (2d) 1000, (Supreme Court of Texas--opinion
delivered by Chief JustIce Alexander).  Also see the
following cases:

    City of Ft. Worth vs.~Bobbitt, 41 $.W.  (2d) 228.
    Bexar County vs. Tynan, 97 S.W. (2d) 467 _
    Clark vs. Finley, 54 S.W. 343
    Smith vs. State, 49 S.W. (26) 739
    Fritter VS. West, 65 S.W.  (2d) 414
    Wood vs Marfa School District, 123 S.W.  (2d) 429
    Leonard vs. Road Distriot, 61 S.W. (2d) 70
    Altgelt vs. GUtZeit, 201 S.W. 400
    Duolos vs. Harris County, 263 S.W. 562
Honorable B. F. McKee, Page 4, O-3777



     Ward vs. Harris County, 209, S.W.    794.

          You are therefore respectfully advised that it is
the opinion of this department that Senate Bill 61 of the
47th Legislature of Texas is unconstitutional and that
you would have no authority to sign or approve warrants
for the salary mentioned in said bill.

          We also hold that Section 15 of Article 5142b,
V.A.C.S., insofar as it attempts to allow additional com-
pensation to county judges for their services on juvenile
boards, is invalid, under the above cited authorities.   The
county auditor of Tarrant County has no authority to sign
or approve warrants for additional compensation for the
County Judge of Tarrant County under Article 514213,
V.A.C.S.


                                  Very truly yours

                             ATTORNEY GENERAL OF TEXAS

                             s/Wm. J. Fanning

                             BY          Wm. J. Fanning
                                              ~Assistant


Approved July 29, 1941

s/ Grover Sellers

First Assistant
Attorney General


Approved Opinion Committee
By BWB, Chairman


WJF:eaw/cg